DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 15/911,092 (US Patent 10,946,762), filed 03/03/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Terminal Disclaimer
 	The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,946,762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
 	Claims 9-18 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the prior art fails to teach or suggest further inclusion of a system for charging at least one electric vehicle (EV), the system is configured to: charge the at least one EV from the at least one transportable BESS; measure an energy demand over a pre-defined period at the one or more DC charging stations; measure an energy supply over a pre-defined period at the at least one renewable power supply station; facilitate communication among: the at least one transportable BESS; the at least one renewable power supply station; the one or more DC charging stations; and the at least one tanker transport; and perform predictive analytics and logistics evaluations to facilitate substantially meeting power demand at the one or more DC charging stations for charging of the at least one EV by the power supplied from the at least one transportable BESS.
 	Regarding claim 13, the prior art fails to teach or suggest further inclusion of a system is configured to: 5Application No. 17/197,626 Reply to Office Action of June 28, 2021.measure an energy demand over a pre-defined period at the second location at which the at least one load is located; measure an energy supply over a pre-defined period at the at least one power supply at the first location; facilitate communication among: the at least one power supply; the at least one load; and the at least one tanker transport; and perform analytics and logistics evaluations to facilitate substantially meeting power demand at the at least one load for delivering energy to the at least one load by the power supplied from the at least one BESS.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        09/13/2021